United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glen Dale, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0545
Issued: June 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2016 appellant, through counsel, filed a timely appeal from a
December 2, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On October 4, 2013 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained osteoarthritis of the right hip due to

1

5 U.S.C. § 8101 et seq.

employment. He first became aware of the condition and its relation to his federal employment
on April 11, 2012. Appellant stopped work on April 11, 2012.
In an October 4, 2013 statement accompanying his claim, appellant advised that he had
two torn medial meniscus and he was in need of a total right hip replacement. He explained that
his physicians believed his hip condition was due to favoring both knees and putting stress on his
hip. Appellant noted that his duties included collecting both residential and business mail,
driving a two-ton vehicle which required that he enter and exit using three steps, one and a half
feet from the ground, at least 100 times per day. On July 28, 2009 he tore his left knee medial
meniscus and underwent arthroscopic surgery. Appellant advised that he returned to full-time
work with light restrictions to include not much walking or steps. He explained that, after
working approximately one year, when exiting his vehicle on April 11, 2012, his left knee gave
out causing him to fall to the ground. After reporting the incident, appellant was able to finish
work that day, but he did not work the next day due to right knee swelling.2
In an August 21, 2012 report, Dr. H.S. Pabla, a Board-certified orthopedic surgeon, noted
that appellant complained of pain in the right knee. He indicated that appellant had a similar
episode of symptoms on the contralateral side and was favoring both knees, placing more stress
on the hip. Dr. Pabla provided results on examination and diagnosed internal derangement, right
knee, torn, right medial meniscus, and pain in the right hip, as a result of the incident on
April 11, 2012.
In a September 17, 2013 report, Dr. Craig Thomas, a Board-certified orthopedic surgeon
noted that appellant had been seen for right hip pain since 2012. He indicated that the pain was
severe to the point that appellant was unable to walk without crutches. After an examination,
Dr. Thomas diagnosed osteoarthritis of the hip. He recommended an advanced hip arthropathy.
By letter dated October 25, 2013, OWCP informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days.
In a November 11, 2013 response, appellant described his duties at work which included
driving a two-ton vehicle, which required that he enter and exit three steps at least 100 times a
day, 8 to 10 hours a day, 5 days a week. He related that he had no prior medical conditions
concerning his hip. Appellant advised that his daily activities included preparing for work,
returning home and attending to dinner, grooming, preparing for the next workday, watching
television, and sleeping. He explained that his injuries from 2009 and April 2012 caused him to
favor both of his knees and placed stress on his right hip. Appellant also indicated that he had
not returned to work since April 11, 2012 and has received compensation since April 12, 2012.
OWCP received several treatment notes. They included a September 9, 2013 note from
Dr. Marc E. Rankin, a Board-certified orthopedic surgeon, who noted that appellant presented
for a postoperative visit. He advised that appellant had right hip pain on a constant basis which
he related began after he injured his right knee. Dr. Rankin advised that appellant had to use
2

The Board notes that appellant filed separate claims for his knee conditions which were accepted by OWCP for
right knee internal derangement under claim number xxxxxx182 and left knee internal derangement and medial
meniscus tear under claim number xxxxxx241. The present claim pertains only to the claimed hip condition.

2

crutches to walk “because of the pain.” He provided examination results and diagnosed
osteoarthritis not otherwise specified, status postoperative total knee replacement, and hip
arthritis. Dr. Rankin recommended hip replacement surgery and indicated that it was possible
that a portion of appellant’s right knee pain was in fact referred pain from the right hip.
In an October 1, 2013 report, Dr. Thomas noted that appellant presented for preoperative
history and physical for a primary total hip arthropathy. He diagnosed osteoarthritis of the hip.
In an October 23, 2013 report, Dr. Thomas noted that appellant was approximately 12 days post
total hip arthroplasty. He saw appellant again on October 30, 2013 and advised that the sutures
were removed without incident. Dr. Thomas advised that the right hip surgical wound was
completely healed with no drainage. He recommended physical therapy.
By decision dated January 9, 2014, OWCP denied appellant’s claim. It found that the
medical evidence of record did not demonstrate that the claimed medical condition was related to
the accepted factors of his federal employment.
On January 14, 2014 appellant’s counsel requested a telephonic hearing, which was held
before an OWCP hearing representative on July 15, 2014. OWCP received copies of previously
submitted reports.
By decision dated September 9, 2014, the OWCP hearing representative affirmed the
January 9, 2014 decision.
On September 2, 2013 appellant’s counsel requested reconsideration.
additional medical evidence.

He submitted

In a November 27, 2013 report, Dr. Thomas diagnosed osteoarthritis of the hip and
advised that appellant was “still unable to perform his work duties secondary to lower extremity
weakness following surgery. He continued to treat appellant and on January 8, 2014 placed him
off work. Dr. Thomas advised in an October 8, 2014 report that appellant attend a work
hardening program to determine his work ability. He opined that “to a reasonable degree of
medical certainty that [appellant] had exacerbation of his arthritis secondary to his employment
as a letter carrier.”
In a December 9, 2013 report, Dr. Rankin advised that appellant had been seen for left
knee and right knee pain. He diagnosed osteoarthritis of the knee and derangement of the
posterior horn of the medial meniscus. Dr. Rankin indicated that once appellant had reached
maximum medical improvement from the left knee, they would address any remaining right knee
pain. In a January 23, 2014 report, he noted that appellant’s left knee pain was decreased
significantly and appellant was ambulating for the first time in three years. Dr. Rankin examined
appellant’s knees and repeated his diagnoses of osteoarthritis of the knee and derangement of the
posterior horn of the medial meniscus. He advised that appellant had not reached maximum
medical improvement and was not cleared for a return to work. Dr. Rankin continued to treat
appellant on March 20, June 5, and October 22, 2014. OWCP also received diagnostic reports.
By decision dated December 2, 2015, OWCP denied modification of its prior decision. It
found that the medical evidence of record was insufficient to establish that appellant’s hip
diagnosis or condition was caused or aggravated by the accepted work factors.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
Appellant alleged that he developed a right hip condition while performing his work
duties as a letter carrier. The evidence supports that he engaged in the described activities at
work as part of his letter carrier duties. However, the Board finds that appellant submitted
insufficient medical evidence to establish that his hip condition was caused or aggravated by
these activities or any other specific factors of his federal employment.
In support of his claim appellant submitted several reports from Drs. Pabla, Thomas and
Rankin. However, the only physician who provided an opinion on causal relationship was
Dr. Thomas. In an October 8, 2014 report, Dr. Thomas recommended that appellant attend a
work hardening program to determine his work ability. He opined that “to a reasonable degree
of medical certainty that he had exacerbation of his arthritis secondary to his employment as a
letter carrier.” However, Dr. Thomas’ opinion is not rationalized as he did not explain how he
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

4

arrived at his conclusion and did not specify the location of the arthritis. He did not explain what
and how particular work duties caused or contributed to appellant’s diagnosed medical
conditions. As noted above, part of appellant’s burden of proof includes the submission of
rationalized medical opinion addressing whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. This he has not done.
Other medical evidence submitted by appellant does not offer an opinion on causal
relationship. Consequently, these reports are of limited probative value.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit. The Board finds that this report
is insufficiently rationalized and is of limited probative value with regard to causal relationship.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his hips, he has not met his burden of proof
in establishing that he sustained an injury causally related to factors of his federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to factors of his federal employment.

6

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the December 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

